*452The opinion of the court was delivered, November 14th 1870, by
Agnew, J.
— This was a lien filed under the Act of 6th January 1864 by the city of Pittsburg against the defendant’s lot, for grading, paving and setting with curbstone a part of Centre avenue. The court below nonsuited the plaintiff, on the ground that the claim filed was fatally defective, and this is the only question. The first defect, alleging that the claim does not show whether the paving was for the sidewalk or for the cartway, is unfounded. It is true that there are two acts in force for paving, that of the 18th April 1857 for paving and curbing the sidewalks of the city, and the Act of 6th January 1864 for grading, paving and setting the streets with curbstones; and that the 25th section of the latter recognises the former act as in force. But the claim is neither indefinite nor uncertain in this respect; for it expressly claims the cost and expense of grading, paving and setting Centre avenue with curbstones, and adds the said work having been done in pursuance of the Act of Assembly, approved January 6th 1864, and an • ordinance of the Select and Common Councils of said city, passed March 10th 1868. It is evident, therefore, it is not a claim for paving sidewalks under the Act of 1857, but for grading, paving and setting with curb under the Act of 1864. The second defect alleged is also unfounded. Curbing is expressly provided for in the 6th section of the Act of 1864; and is just as necessary to protect the street pavement as it is the sidewalk, and to prevent the cobble-stones or other paving materials from being displaced by the wheels of wagons and the feet of horses, as well as to form gutters to carry .off the water. The third defect alleged, as to the want of the date of doing the work, on examination of the Act of 1864, will be found to be unsubstantial. A short review of its provisions will show this. The 6th section provides that the councils shall levy and collect the cost and expense of the same (to wit, of grading, paving and curbing) from the owners of property bounding on the street thus improved, “ by an assessment of an equal sum per foot front of said property.” Now it is evident this equal sum per foot front can be ascertained only by dividing the sum total of the cost by the total feet frontage, and it must result in a specific sum per foot. It is the amount of this foot frontage which is assessed against each lot.- The 7th section provides that the recording regulator of the city shall make this “ assessment,” and give notice to the owners for the correction of errors and mistakes in it, and then directs that “ after correcting any errors or mistakes that may be discovered, he shall immediately hand over the said assessments with a plan and description of each lot, the amount assessed thereon and the name of the owner or owners, to the treasurer of the city.” Then the 8th section provides that “ as soon as the treasurer shall have received the said assessment list from the recording regulator, he shall cause notice of the *453amount assessed upon each property to be given to the owner thereof,, and that if the same shall not be paid to him within thirty days from the time of said notice it (to wit, the amount assessed) will be filed as a lien against said property with interest, cost and fees.” Thus far it will be observed that the act provides for nothing but the assessment of the amount each lot-holder is to pay, and this is the result of a calculation of an equal sum per foot of the total cost of the work.
This brings us directly to the part to be performed by the city solicitor. The 9th section provides, “ that if said assessments are not paid within thirty days after the service of notice aforesaid, the treasurer shall hand over to the city solicitor the said assessment list, with the plan and description of each lot, &c., as furnished hy the recording regulator ; and the city solicitor shall file a lien against each property for the amount of the assessment thereon remaining unpaid, with interest from the time notice for payment was given, and five per centum additional as the solicitor’s fee for collection.” Thus we have given by the act itself the very material of the claim, which the law furnishes to the city solicitor as the lien to be filed. He has nothing else from which to construct the lien. Nor does the lot-owner need anything more. What has he to do with the contracts for the work, or the several amounts of paving, grading, and curbing ? All this is to be attended to by persons acting officially as his representatives in the city government. What he wants to know is the amount of his assessment, and in making this up the law affords him an opportunity to correct errors and mistakes. When the assessment list goes into the treasurer’s hands he has only to make payment. If he fails to pay, it is for the amount of the assessment the lien is given, and it would be impossible from the materials furnished to the city solicitor to make out a statement of the cost of the work and all the particulars required by the Mechanic’s Lien Law for the benefit of an owner of property who puts up a building at his own expense. When, therefore, we come to the 18th section, which says: “ That the lien authorized by this act shall be filed in the District Court of said county in the same manner as mechanics’ liens are filed, and writs of scire facias and levari facias may be issued thereon as in the ease of mechanics’ liens, and the same costs be taxed,” it is manifest the Mechanics’ Lien Act furnishes only a general, and not a specific analogy and rule of proceeding. This is evident by an examination of the provisions óf the 12th section of the Mechanics’ Lien Law of 1836. The city solicitor may set forth the names of the party claimant and of the owner; but how can he set forth the street contractors or builders ? and yet we know nearly all paving and grading are done by contract; and what interest has the contractor in the claim against the lot-owner, or what reason is there *454to make him a party ? The solicitor may also set forth generally that the claim is for grading, paving and curbing; but how can he set forth, or what use is there that he should, the several amounts and kinds of materials, and the several cost of grading, paving and curbing, or the time when the materials were furnished or the work done ? He has no materials furnished from which to construct such a claim, the act giving him only “ the assessment list, with the plan and description of each lot, the amount assessed thereon and the name of the owner or owners.” How is he to ascertain from this all the particulars required to be set forth in the case of the individual owner for whom work is done or materials furnished and who is the debtor with whom the account itself is to be settled ? It is evident the Mechanics’ Lien Act does not fit such a case in many respects, and is therefore to be followed only when the analogy is perfect. Besides, there is a question as to what act must be followed. There are two laws, the Act of 1836 and the Act of 16th April 1845, in regard to which this court has held that different rules prevail respecting the time to be set forth in the claim filed. Under the latter act, which provides for claims filed under contracts for building, it has been held that the time is sufficiently set forth when it is stated the work was done “ within six months lastpqst” : McCay’s Appeal, 1 Wright 125 ; Hahn’s Appeal, 3 Id. 413. Now this is the very language of the claim in this instance, and the claim here also sets forth that the interest runs on the amount assessed from the 6th of November 1868, which is less than six months from the date of filing. This is, therefore, a sufficient statement of time under the provisions of the Act of 1864, and proof having been made that the work was actually finished on or about the 1st of November 1868, the filing of the lien was clearly within time. The court, therefore, ■erred in ordering the plaintiff to be nonsuited.
Judgment reversed, and a venire facias de novo awarded.